DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/23/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, and 8 were amended.  Claims 1-15 with claim 6 numerically repeated were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 101 to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot.  Applicants’ amendments/arguments overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 
	Further, in an examiner’s amendment below, duplicated claim 6 and claims 7-15 were amended to correct a typographical error.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given in telephonically from Greg (Chen-Kang) Hsu, Reg. No. 61/007 on 6/29/2022.  

Please amend DUPLICATED Claim 6 and the remaining claims as follows:

	[[6]]7. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 2, wherein the secure circuit respectively compares the multiple unverified-user physiological characteristics with the multiple valid-user physiological characteristics or respectively compares the multiple unverified-user motion records with the multiple valid-user motion records only in the case of that the one or more unverified-user time interval records respectively match with corresponding valid-user time interval records.

	[[7]]8. 	(Currently Amended) The forged-physiological-characteristic filtering device of claim 1, further comprising: a prompt circuit, coupled with the control circuit, arranged to operably prompt an unverified- user to move or rotate a specific physiological characteristic being currently scanned during at least one scanning operation or to operably prompt the unverified-user to change a surface moisture of a specific physiological characteristic to be scanned before providing the specific physiological characteristic to be scanned by the physiological characteristic scanning circuit.

	[[8]]9. 	(Currently Amended)  A forged-physiological-characteristic filtering device of an identity authentication system, the forged-physiological-characteristic filtering device comprising: a communication circuit arranged to operably communicate with a host device in the identity authentication system; a physiological characteristic scanning circuit arranged to operably conduct a plurality of times of physiological characteristic scanning operations; and a control circuit, coupled with the communication circuit and the physiological characteristic scanning circuit, arranged to operably acquire multiple unverified-user physiological characteristics and generate corresponding multiple unverified-user motion records according to scanning results of the physiological characteristic scanning circuit, and also arranged to operably calculate an input time interval between consecutive unverified-user physiological characteristics to generate one or more corresponding unverified-user time interval records, wherein the one or more valid-user time interval records comprise a first valid-user time interval record while the multiple unverified-user physiological characteristics comprise a first unverified-user physiological characteristic and a second unverified-user physiological characteristic, and the second unverified-user physiological characteristic is a very first physiological characteristic sensed by the physiological characteristic scanning circuit after the first unverified-user physiological characteristic escapes away from a detection range of the physiological characteristic scanning circuit; wherein the control circuit comprises a nonvolatile memory for storing multiple valid-user physiological characteristics, multiple valid-user motion records, and one or more valid- user time interval records; wherein the control circuit is further arranged to respectively compare the multiple unverified-user motion records with the multiple valid-user motion records, and after the control circuit determines that the multiple unverified-user motion records respectively match with corresponding valid-user motion records, the control circuit is then further arranged to respectively compare the multiple unverified-user physiological characteristics with the multiple valid-user physiological characteristics, and to respectively compare the one or more unverified-user time interval records with the one or more valid-user time interval records; wherein the control circuit is further arranged to operably calculate an input time interval between the first unverified-user physiological characteristic and the second unverified- user physiological characteristic to generate a corresponding first unverified-user time interval record; arranged to operably compare the first unverified-user time interval record with the first valid-user time interval record; and arranged to operably determine that the first unverified-user time interval record does not match with the first valid-user time interval record if a first time length corresponding to the first unverified-user time interval record is less than 70% of a first predetermined time length corresponding to the first valid-user time interval record or greater than 130% of the first predetermined time length.

	[[9]]10. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 9, wherein the control circuit enters into an accessible status only if the multiple unverified-user physiological characteristics respectively match with corresponding valid-user physiological characteristics, the multiple unverified-user motion records respectively match with corresponding valid-user motion records, while the one or more unverified-user time interval records respectively match with corresponding valid-user time interval records; wherein the control circuit is allowed to transmit particular user commands to the host device only when the control circuit stays in the accessible status.

	[[10]]11. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 10, wherein the control circuit enters into an inaccessible status if any one of the multiple unverified-user physiological characteristics does not match with a corresponding valid-user physiological characteristic, any one of the multiple unverified-user motion records does not match with a corresponding valid-user motion record, or any one of the one or more unverified-user time interval records does not match with a corresponding valid-user time interval record; wherein the control circuit refuses to transmit the particular user commands to the host device when the control circuit stays in the inaccessible status.

	[[11]]12. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 10, wherein the control circuit is further arranged to operably determine whether the first unverified-user physiological characteristic moves or rotates during a physiological characteristic scanning operation of the physiological characteristic scanning circuit, and arranged to operably generate a first unverified-user motion record corresponding to the first unverified-user physiological characteristic; wherein the first unverified-user motion record comprises at least one of the following information: a moving direction of the first unverified-user physiological characteristic; a moving speed of the first unverified-user physiological characteristic; a moving distance of the first unverified-user physiological characteristic; a portion of or a complete moving course of the first unverified-user physiological characteristic; a rotating direction of the first unverified-user physiological characteristic; a rotating speed of the first unverified-user physiological characteristic; a rotating angle of the first unverified-user physiological characteristic; and a portion of or a complete rotation course of the first unverified-user physiological characteristic.
	[[12]]13. 	(Currently Amended) The forged-physiological-characteristic filtering device of claim 10, wherein the control circuit determines that the first unverified-user time interval record does not match with the first valid-user time interval record if the first time length is less than 85% of the first predetermined time length or greater than 115% of the first predetermined time length.
	[[13]]14. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 10, wherein the control circuit respectively compares the multiple unverified-user motion records with the multiple valid-user motion records or respectively compares the one or more unverified-user time interval records with the one or more valid-user time interval records only in the case of that the multiple unverified-user physiological characteristics respectively match with corresponding valid-user physiological characteristics.
	[[14]]15. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 10, wherein the control circuit respectively compares the multiple unverified-user physiological characteristics with the multiple valid-user physiological characteristics or respectively compares the multiple unverified-user motion records with the multiple valid-user motion records only in the case of that the one or more unverified-user time interval records respectively match with corresponding valid-user time interval records.
	[[15]]16. 	(Currently Amended)  The forged-physiological-characteristic filtering device of claim 9, further comprising: a prompt circuit, coupled with the control circuit, arranged to operably prompt an unverified- user to move or rotate a specific physiological characteristic being currently scanned during at least one scanning operation or to operably prompt the unverified-user to change a surface moisture of a specific physiological characteristic to be scanned before providing the specific physiological characteristic to be scanned by the physiological characteristic scanning circuit.

Allowable Subject Matter
Claims 1-16 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a biometric characteristic based real time authentication system.  Various examples have been found in the art describe aspects of the claimed invention.  Hayashi (US 2012/0256725 A1) ¶ 45, 47, 52, teaches biometric scanners are located throughout the systems environment and periodically sense user biometric inputs on short intervals e.g., five minutes.  Hayashi, ¶ 47-48, 50-51, databases receive and store biometric information, location information indicating the movement of a user, and time information of the data gathering process as well as pre-stored valid records related to the user.  Hayashi, ¶ 47-48, 50-51, authentication system compares database information related to the received biometric information, location information indicating the movement of a user, and time information of the data gathering process as well as pre-stored valid records related to the user.
Hayashi does not, but in related art, Waugh et al. (US 6,678,821 B1) Col. 2 Ln. 62 – Col. 3 Ln. 12, Col. 3 Ln. 47-64 teaches a key storage system in a biometric authentication system which allows encryption processes to occur based on biometric data.
	Hayashi in view of Waugh does not, but in related art, Benson et al. (US 2017/0373843 A1) ¶ 38 and 60 teaches a secure non-volatile memory which stores biometric and key authentication information.   
However, Hayashi in view of Waugh in view of Benson does not teach, “wherein the control circuit is further arranged to operably calculate an input time interval between the first unverified-user physiological characteristic and the second unverified-user physiological characteristic to generate a corresponding first unverified-user time interval record; the secure circuit is further arranged to operably compare the first unverified-user time interval record with the first valid-user time interval record; and the secure circuit determines that the first unverified-user time interval record does not match with the first valid-user time interval record if a first time length corresponding to the first unverified-user time interval record is less than 70% of a first predetermined time length corresponding to the first valid-user time interval record or greater than 130% of the first predetermined time length”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435